Citation Nr: 1642203	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability

2.  Entitlement to service connection for a low back disability

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral knee disability

4.  Entitlement to service connection for a bilateral knee disability

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 and December 2011 rating decisions of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a bilateral knee disability, and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1974 rating decision, the RO denied service connection for a low back disability based on the finding that there was no evidence of in service incurrence.
 
2.  The evidence added to the record since the May 1974 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a low back disability.

3.  In an unappealed May 1974 rating decision, the RO denied service connection for a bilateral knee disability based on the finding that there was no evidence of in service incurrence.
 
4.  The evidence added to the record since the May 1974 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a bilateral knee disability.

5.  Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  The May 1974 rating decision that continued a prior denial of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).
 
2.  With respect to the Veteran's claim for service connection for a low back disability, new and material evidence has been received since the May 1974 denial.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2015).

3.  The May 1974 rating decision that continued a prior denial of service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).
 
4.  With respect to the Veteran's claim for service connection for bilateral knee disability, new and material evidence has been received since the May 1974 denial.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2015).


5.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub.  L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals tinnitus and reopening the claims for service connection for a low back disability and bilateral knee disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.
 
New and Material Evidence - Bilateral Knees and Low Back

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Merits

The Veteran was denied service connection a low back and bilateral knee disability in an May 1974 rating decision because there was no evidence that the Veteran's low back and bilateral knee disability were incurred in service.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The Veteran in a July 2012 correspondence wrote that he had symptoms of a low back disability and a bilateral knee disability while on active duty which have continued since separation.  This written statement is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a low back disability and bilateral knee disability.  Specifically, due to the prior lack of evidence a some type of relationship between the Veteran's low back and bilateral knee disabilities and his service, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence and a relationship between service and his current disability.  See Shade, supra.
 
Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a bilateral knee and low back disabilities are reopened.  38 U.S.C.A. § 5108.  

Service Connection - Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Merits

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of Howitzer that was discharged near his head while he was setting up communication equipment.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was Field Artillery Operation and Intelligance Assistance.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  
 
The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 
 
In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board.
 
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER


Entitlement to service connection for tinnitus is granted.

The claim for service connection for a bilateral knee disability is reopened; the claim is granted to this extent only.

The claim for service connection for a low back disability is reopened, the claim is granted to this extent only.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a low back disability, bilateral knee disability, and bilateral hearing loss.

The VA examination provided to the Veteran for his bilateral hearing loss was in part inadequate.  The examiner did not address the Veteran's change in hearing acuity in service. 

On entrance examination in July 1969, the Veteran hearing acuity was measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
/
0
LEFT
-5
-5
-10
/
0

On separation in March 1971 from service the Veteran's hearing acuity shifted as illustrated below:

	(CONTINUED ON NEXT PAGE)





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

The November 2011 VA examination report stated that there was no evidence of hearing loss in service, but did not address the fact that there was a downward shift in his hearing pretty much across all decibel levels. Considering this oversight, the Board finds that a new VA examination is warranted that addresses this hearing acuity shift. 

The February 2012 VA examination provided to the Veteran for his low back and bilateral knee disabilities was, in part, inadequate as the rationale is significantly based on a disallowed premise that "had the veteran experienced a traumatic disabling injury to either knee 42 years ago the bil knee condt would be far more severe than mild." Likewise in reference to the low back disability, the examiner wrote "One complaint 42 yrs ago does not constitute a chronic condition, finally had the vet experienced a traumatic disabling injury 42 years ago his current condition would be far worse than mild spondylosis."  As the Court has emphasized, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997). Thus, the Board finds a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to bilateral hearing loss, bilateral knee and low back disabilities their respective etiology(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

A.  BILATERAL HEARING LOSS DISABILITY: the examiner is asked to take a detailed history from the Veteran regarding his bilateral hearing loss, and he is asked to address the hearing acuity shift between the Veteran's entrance examination and separation examination and his exposure to noise in service.  After considering this and other pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any bilateral hearing loss, was incurred or aggravated by his active duty.

B.  BILATERAL KNEE DISABILITY:  the examiner is asked to take a detailed history from the Veteran regarding his bilateral knee disability, and he should comment on the following Service Treatment Record entries regarding injuries to his knee as well as considering the Veteran's reports of continuing symptoms since service. 

(i.)  September 1969 hurt right knee.

(ii.)  September 1969 still going out "hurts."

(iii.)  October 1969 chronic knee complaints recurrent right injury four week ago or better initial swelling.

(iv.) December 1969 fell injury Right knee in football ...was getting up and knee gave way.  Has been treated ... has good guard strength but still has popping and aching. Had effusion...

(v.)  December 1969 patient complains of pain over medial side of knee with walking. 

(vi.)  December 1969 knee hurts right.  Hurt knee in basic.

(vii.)  December 1969 range of motion right knee normal a little pain tender on med femoral and a complaint of pain in med aspect of knee.

(viii.)  May 1970 patient with knee pains joint clicking ...has had increased stiffness in knee.  Impression Chondromalacia.

(ix.)  August 1970 knee clicking feeling of instability medial joint line for approximately one week.

After considering this and other pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any bilateral knee disability, was incurred or aggravated by his active duty.

C.  LOW BACK DISABILITY: the examiner is asked to take a detailed history from the Veteran regarding his low back disability, and he should comment on the following Service Treatment Record entries regarding injuries to his knee as well as consider the Veteran's report of continuing symptoms since service.

i.  October 1969 pain in back. 

ii.  March 1970 low back strain. 

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


